Citation Nr: 0910429	
Decision Date: 03/20/09    Archive Date: 03/26/09

DOCKET NO.  04-42 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for cataracts, to include 
as due to ionizing radiation.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel




INTRODUCTION

The Veteran served on active duty from February 1956 until 
his retirement in October 1985.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision of the 
Regional Office (RO) that denied the Veteran's claim for 
service connection for residuals of exposure to ionizing 
radiation.  The Veteran subsequently clarified his claim and 
asserted that he was seeking service connection for cataracts 
due to exposure to ionizing radiation.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran asserts that he was exposed to ionizing radiation 
when he participated in Operation PLUMBOB from May to October 
1957.  He claims that his cataracts were due to such 
exposure.  No attempt has been made to verify whether the 
Veteran actually had radiation exposure.  

The Veteran states that he underwent surgery on his right eye 
at Ft. Eustis in April 2001, and at Langley Air Force Base in 
December 2002.  The Board notes that the VA requested 
information concerning the Veteran's treatment for cataracts 
on three occasions.  In requesting information from McDonald 
Army Hospital, Ft. Eustis, the VA provided different dates 
regarding when the treatment for cataracts occurred.  The 
June and August 2007 requests noted that the left eye surgery 
was in 2005.  The December 2002 operation report is of 
record, but the April 2001 report, as well as any pre-
surgical work-up, has not been associated with the claims 
folder.  Currently, there is no evidence demonstrating that 
the Veteran has posterior subcapsular cataracts.  Following a 
VA examination in December 2006, the examiner stated that he 
was unable to determine the type of cataract the Veteran had 
since they had been surgically removed.  The Board is of the 
opinion that another attempt should be made to procure the 
records dated prior to the cataract surgeries.

Thus, in this case, neither the Veteran's exposure to 
ionizing radiation, nor a diagnosis of posterior subcapsular 
cataracts has been confirmed.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain the Veteran's 
service personnel records in an attempt to 
verify his participation in Operation 
PLUMBBOB.  

2.  The RO/AMC should make another attempt 
to procure any pre-surgical work-up and/or 
treatment and surgical records from the 
Veteran's cataract surgery at Ft. Eustis 
in April 2001 and at Langley Air Force 
Base in December 2002.

3.  If appropriate, based on the evidence 
received in conjunction with this remand, 
the RO/AMC should obtain a dose estimate 
of the Veteran's radiation exposure.  

4.  Following completion of the above, the 
RO/AMC should review the evidence and 
determine whether the Veteran's claims may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be returned 
to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




